Frazer, C. J.
This case was tried below upon the same indictment as Casily v. The State, ante, p. 62. • We have the same questions as in that case, as to the plea in abatement and the sufficiency of the indictment. Upon those questions we need add nothing to what we said in that case.
The court gave an instruction to the jury, which, if it had not been subsequently so fully corrected as to preclude the possibility of its having misled the jury, would reverse the case. The substance of it was, that if Casily made the false representations charged, to defraud the prosecuting witness, &c., and such representations were false, to the knowledge of the defendant, then the verdict should be against the defendant. Of course, it is plain that the mere knowledge of the defendant that Casily’s statements were false would not render him criminally liable; and accordingly the court, on the defendant’s motion, fully rectified the inadvertence by telling the jury, that the defendant could not.be convicted unless he personally made the representations, or aided and abetted therein. This corrected the error, and, we think, rendered it impossible that it could injure the defendant.
The third instruction given by the Court is objected to ás calculated to mislead the jury. It is admitted that it is a correct statement of the law, but it is insisted that it was not applicable to the ease made by the evidence. We cannot regard it so. It seems to* us to have been a very pertinent instruction. The case cited’ in support, of the appellant’s *69proposition, The State v. Magee, 11 Ind; 154, does not s-eem to us to toueh the question.
T. M. Browne and E. L. Watson, for appellant.
E. E. Williamson, Attorney General, for the State..
Nor can we concur in the opinion pressed upon us in this case, as it was also in Casily v. The State, that a pretense that Casily owned a check of a certain value would not, if believed, reasonably tend to establish the belief that he was worth the sum named.
Numerous other questions are raised upon the refusal of the court to give certain instructions asked. There would be no profit in discussing them in detail. Some of them were decided in Casily v. The State. Some of the instructions asked had been given by the court upon its own motion.. There was, in our opinion, no error in refusing any of the instructions.
Finally, we are asked to reverse the judgment upon the ■evidence. The State made a .strong case before the jury. Some of the facts were, however, stated to be entirely different .by the defendant’s witnesses. "We cannot interfere in such a state of case. It is not our province to pass upon the credibility of witnesses who contradict each other.
The judgment is affirmed, with costs.